Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 39,40,41-42,43,48-54,57-61 and 62  are deemed to have an effective filing date of 5/29/2018 as the provisional application fails to provide support for limitations in claims 39,40,41-42,43,48-54,57-61 and 62.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-46,48-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,5,7-10,11-14,15-19,22-27 of U.S. Patent No. 11,058,877. Although the claims at issue are not identical, they are not patentably distinct from each other because,
 	Claims 38 and 46 encompasses and conflicts with claim 1 of patent ‘877.
Claim 39 encompasses and conflicts with claims 1-2 of patent ‘877.
Claim 40 encompasses and conflicts with claims 2-5 of patent ‘877.
Claim 41 encompasses and conflicts with claim 6 of patent ‘877.
claim 42 encompasses and conflicts with claim 7 of patent ‘877.
Claim 43 encompasses and conflicts with claim 8 of patent ‘877.
Claim 44 encompasses and conflicts with claim 9 of patent ‘877.
Claim 45 encompasses and conflicts with claim 10 of patent ‘877.
Claim 48 encompasses and conflicts with claim 11 of patent ‘877.
Claim 49 encompasses and conflicts with claim 12 of patent ‘877.
Claim 50 encompasses and conflicts with claim 13 of patent ‘877.
Claim 51 encompasses and conflicts with claim 14 of patent ‘877.
Claim 52 encompasses and conflicts with claim 15 of patent ‘877.
Claim 53 encompasses and conflicts with claim 16 of patent ‘877.
Claim 54 encompasses and conflicts with claim 17 of patent ‘877.
Claim 55 encompasses and conflicts with claim 18 of patent ‘877.
Claim 56 encompasses and conflicts with claim 19 of patent ‘877.
Claim 57 encompasses and conflicts with claim 22 of patent ‘877.
Claim 58 encompasses and conflicts with claim 23 of patent ‘877.
Claim 59 encompasses and conflicts with claim 24 of patent ‘877.
Claim 60 encompasses and conflicts with claim 25 of patent ‘877.
Claim 61 encompasses and conflicts with claim 26 of patent ‘877.
Claim 62 encompasses and conflicts with claim 27 of patent ‘877.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 38-47,55 and 57-58 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0132757 to Kong et al. (Published 05/17/2018, EFD: 11/11/2016 and hereinafter referred to as “Kong”) which has a common Assignee with the instant application.
Based upon the earlier effective filing date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C.102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
This rejection may not be overcome by the filing of a terminal disclaimer. See In re Bartfeld, 925 F.2d 1450, 17 USPQ2d 1885 (Fed. Cir. 1991).

Regarding claim 38, Kong discloses an apparatus (100) for delivering transcutaneous electrical stimulation to a user, the apparatus comprising: a stimulator (105) for electrically stimulating at least one part of the user body ([0036-337];fig.4) a controller (452) connected to said stimulator for controlling at least one characteristic of the stimulation delivered by the stimulator (see fig.4); and an analyzer (524) for identifying the presence of a pattern that affects the user’s body, wherein the pattern is based on at least one factor from weather or environment (see fig.12); wherein the controller (452) uses the pattern identified by said analyzer to modify at least one characteristic of the stimulation (fig.4 and 14).
Regarding claim 39,wherein said stimulator stimulates the user with at least one stimulation pulse ( see fig.5; [0048,0051]).
Regarding claim 40,wherein the at least one characteristic of the stimulation comprises at least one from the group consisting of stimulation pulse amplitude; stimulation pulse width; total charge of the stimulation pulse; frequency at which stimulation pulses are generated ( see fig.5; [0048,0051]).
Regarding claim 41, wherein the at least one characteristic of the stimulation comprises the duration of a therapy session during which stimulation pulses are generated ( see fig.5; [0048,0051]). 
Regarding claim 42,wherein the at least one characteristic of the stimulation comprises the time between two consecutive therapy sessions ( see fig.5; [0048,0051]).
Regarding claim 43, wherein the weather and/or environmental factors are provided by a weather service provider (860)( [fig.4]; [0122]).
Regarding claim 44, wherein the weather and/or environmental factors comprise at least one selected from the group consisting of: past weather and/or environmental conditions, current weather and/or environmental conditions, and predicted future weather and/or environmental conditions ([0012-0021; 122]).
Regarding claim 45, wherein the weather and/or environmental factors comprise at least one selected from the group consisting of: temperature, precipitation, humidity, barometric pressure, and wind speed ([0037: temperature sensor]).
Regarding claim 46, wherein the pattern affecting the user’s body causes onset of pain perceived by the user ([0012-0021]).
Regarding claim 47, wherein the pattern affecting the user’s body causes a change of pain experienced by the user ([0012-0022]).
Regarding claim 53,wherein said controller modifies the at least one characteristic of the stimulation concurrently with the presence of the pattern based on weather and/or environmental factors ([0138-0139]).
Regarding claim 55, wherein said controller modifies the at least one characteristic of the stimulation for a fixed time period ([0138-0139]).
Regarding claim 57,at least one sensor for measuring weather and/or environmental factors; wherein said at least one sensor is connected to said analyzer, and further wherein the pattern is determined based on weather and/or environmental factors measured by the at least one sensor ([0037]: temperature sensor).
Regarding claim 58,wherein said at least one sensor comprises at least one selected from the group consisting of: a temperature sensor, a humidity sensor, and a barometric pressure sensor ([0037]: temperature sensor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gozani et al US8,948,876 discloses apparatus and method for relieving pain using transcutaneous electrical nerve stimulation [title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/RD/
Examiner
Art Unit 3792